Title: Thomas Jefferson to Randolph Jefferson, 20 June 1813
From: Jefferson, Thomas
To: Jefferson, Randolph


          Dear brother Monticello June 20. 13.
          The unexpected difficulties of bringing water to my saw mill & threshing machine, & the necessity of doing it before harvest, have obliged me to put off my visit to Bedford till after harvest.
			 the spinning Jenny for Bedford is now ready but will not be sent until I go. while it is here it offers a good opportunity for your spinner to learn upon it.
				  after it is gone there will be no
			 idle machine for a learner to
			 practise on. I send the bearer therefore to inform you of this, that you may not lose the opportunity of getting the person taught whom you
			 intend to employ in that way. I should think she had better come immediately, as it
			 will require a month or more to become perfect in roving and spinning. by the time she is taught, the machine will go off to Bedford, & the cart which carries it will return by Snowden & leave the 12. spindle machine there, on which she may go to work immediately.  this will be early in August.
			 I do not know whether I can call on you as I go. I
			 will
			 if I can, but
			 certainly will as I return. is your road cleared out?
          My sister desired that when I should send her seeds of any kind I
			 would give her directions how to plant & cultivate them.
			 knowing that there was an
			 excellent gardening book published at Washington, I wrote for one for her, which I now inclose. she will there see what is to be done with every kind of plant every month in the year. I have written an index at the end that she may find any particular article more readily: and and not to embarras her with such an immense number of articles which are not wanting in common gardens, I have added a paper with a list of those I tend in my garden, & the times when I plant them. the season being over for planting every thing but
			 the Gerkin,
			 I send her a few seeds of
			 them.
			 she will not find the term
			 Gerkin in the book. it is that by which we
				  distinguish the very small
			 pickling cucumber. affectionate salutations to you both.
          Th:
            Jefferson
        